Citation Nr: 1700282	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  13-04 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to January 28, 2015, and in excess of 30 percent as of January 28, 2015, for residuals of larynx cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2015, the Veteran testified in a videoconference hearing before the undersigned Veteran's Law Judge.  A copy of the transcript is of record.

During the course of the appeal a May 2015 rating decision increased the rating to 30 percent for residuals of larynx cancer, effective January 28, 2015.  However, as the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

On remand, additional treatment records were obtained and associated with the record.  Also, another VA examination was conducted.  The Board finds that there has been substantial compliance with the remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The issue of entitlement to service connection for a dental disability, to include as due to residuals of larynx cancer was raised during testimony at the January 2015 travel board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 


FINDINGS OF FACT

1.  From November 1, 2010, to January 28, 2015, residuals of larynx cancer were manifested by hoarseness with inflammation of cords or mucous membrane, but were not manifested by hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.

2.  As of January 28, 2015, the Veteran's residuals of larynx cancer have been manifested by hoarseness with inflammation of cords or mucous membrane with thickening or nodules of cords, and a malignant neoplasm was not present.


CONCLUSIONS OF LAW

1.  From November 1, 2010, to January 28, 2015, the criteria for a rating higher than 10 percent for residuals of larynx cancer were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.97, Diagnostic Codes 6516, 6819 (2016).

2.  As of January 28, 2015, the criteria for a rating higher than 30 percent for residuals of larynx cancer were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.3, 4.7, 4.97, Diagnostic Codes 6516, 6819 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in September 2010 and February 2015 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in May 2015.  The examiner reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran filed the original claim for service connection for cancer of the larynx in August 2010.  An April 2012 decision established service connection for residuals of larynx cancer.  A 100 percent rating was established effective August 6, 2010.  A 10 percent rating was assigned effective November 1, 2010.  A May 2015 rating decision increased the rating to 30 percent, effective January 28, 2015.

The Veteran's larynx cancer and residuals of larynx cancer are rated under Diagnostic Codes 6516 and 6819, which address larynx disabilities and malignant neoplasms of the respiratory system, respectively.  38 C.F.R. § 4.97, Diagnostic Codes 6516, 6819 (2016).

Under Diagnostic Code 6819, a 100 percent rating is warranted for malignant neoplasms of the respiratory system.  The 100 percent rating shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after the discontinuance of that treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastases, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819 (2016).

Under Diagnostic Code 6516, a 10 percent rating is warranted for hoarseness with inflammation of cords or mucous membrane.  A 30 percent rating is warranted for hoarseness with thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516 (2016).

A private biopsy conducted in January 2010 found squamous cell carcinoma bilaterally on the Veteran's larynx.  The tumor was determined to involve both of the Veteran's vocal cords.  There was no regional lymph node metastasis.  In February 2010, the Veteran's treatment provider recommended an eight-week course of radiation therapy.  The radiation therapy was completed in April 2010, and the Veteran was given hydrocortisone cream for local application and medical mouthwash.

The Veteran complained of soreness in the throat to a private treatment provider in June 2010.  In August 2010, a private treatment provider noted that the Veteran had bilateral vocal cord invasive squamous cell carcinoma, and he had completed a full course of radiation.  The Veteran was taking a daily hydrocodone for a persistent cough.  The examiner observed a lymphoid hyperplasia of the posterior pharynx.

On VA examination in October 2010, the Veteran reported coughing and hoarseness.  He was being treated with promethazine and hydrocodone.  The examiner found that the Veteran did not have a breathing difficulty.  There was no evidence of sinus disease or soft palate abnormality.  Hoarseness was objectively noted.  The examiner found no residuals of an injury to the pharynx.  The examiner concluded that the Veteran had mild residuals from cancer of the larynx, status post radiation therapy.

In October 2010, an examiner observed evidence of arytenoid edema bilaterally but no evidence of a recurrence of tumor.  A laryngoscopy performed in November 2010 revealed intense erythema and edema of the endolarynx.  There were no ulcerative lesions or evidence of disease.

A December 2010 treatment record shows no evidence of a recurrence of laryngeal cancer.

A private follow-up record from February 2011 contains the Veteran's report of occasional throat irritation and mild hoarseness.  A fiberoptic laryngeal examination showed moderate erythema, no focal lesions, and normal true vocal cord function.  The examiner found no evidence of disease.

Fiberoptic examination performed in April 2011, September 2011, December 2011 and February 2012 found no evidence of recurrence of cancer.  There was interarytenoid edema bilaterally.

On VA examination in March 2012, the examiner noted that the Veteran had been clear of cancer since treatment ended in 2010.  The report shows that the Veteran did not have chronic laryngitis.  He was in a watchful waiting status.  The Veteran's residuals consisted of hoarseness and cough due to mucus in the throat.  No other pertinent physical findings were found.

In Janaury2013, April 2013, July 2013, October 2013, January 2014, April 2014, July 2014, and October 2014, fiberoptic examination showed erythema of the glottis.  There were no focal lesions or evidence of cancer recurrence.

At the January 2015 Board hearing, the Veteran testified that he experienced hoarseness and mucus.  He felt he had lost the ability to speak for prolonged periods.  He experienced mucus buildups.  His vocal chords were irritated.  The Veteran felt that the hoarseness limited him from employment.  In the past, the Veteran was a meat cutter, and he interacted with customers and fellow co-workers.  He was able to speak on the phone for about 15 minutes before his voice became raspy.  He experienced soreness all of the time, and speaking increased the soreness.

A January 2015 private treatment record indicates that the Veteran had erythema of the glottis that was splotchy in nature.  No focal lesions were observed, but the Veteran had some loss of voice.

On VA examination in May 2015, the examiner indicated that the Veteran experienced inflammation of the vocal cords, inflammation of mucous membrane, and thickening of the cords.  The Veteran did not have laryngeal stenosis or complete or incomplete organic aphonia.  He was in a watchful waiting status.  The examiner opined that the Veteran would have trouble with vocal use but could still work if it did not involve much talking.  The examiner reviewed the Veteran's private treatment notes and the pictures taken during a recent endoscopy.  Some degree of thickness and inflammation of the cords and larynx-post radiation was observed.  The examiner concluded that the Veteran could do work that required less use of voice.

The Board notes the Veteran has been assigned a 100 percent rating for larynx cancer under Diagnostic Code 6819 from August 6, 2010, the date of receipt of the original claim for service connection, and November 1, 2010, the first day of the month following the discontinuance of radiation treatment.  Therefore, the Board will determine whether a rating in excess of the currently-assigned 10 percent is warranted during the period from November 1, 2010, to January 28, 2015, and in excess of 30 percent as of January 28, 2015.

In the instant case, there is no evidence of pre-malignant changes from November 1, 2010, to January 28, 2015, nor is there evidence of nodules of cords, polyps, submucous infiltration, or a return of squamous cell carcinoma.  Throughout that period the Veteran experienced hoarseness, coughing, and edema.  However actual thickening of the cords was not shown by the evidence of record.  Therefore, the assignment of rating higher than 10 percent prior to January 28, 2015, is not warranted.  

From January 28, 2015, there is no evidence of a return of squamous cell carcinoma.  The Veteran has not claimed, and the evidence does not show, that larynx cancer returned.  Specifically, the May 2015 VA examiner stated that the Veteran was in a "watchful waiting" status.  Accordingly, the Board finds a rating higher than 30 percent from January 28, 2015, is not warranted.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent prior to January 28, 2015, or greater than 30 percent as of January 28, 2015.  Therefore, the claim for increase must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating may be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected residuals of larynx cancer at issue is adequate.  The Board acknowledges that the Veteran has stated that his hoarseness limited him from employment.  However, all the symptoms experienced by the Veteran are contemplated by the appropriate diagnostic criteria which rate the disability based on hoarseness, inflammation, thickening of chords, nodules, and pre-malignant changes.  Furthermore, an examiner has found that employment that did not involve extensive talking was not precluded.

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).  

Further, although the Veteran has stated that his hoarseness has limited him from employment, he has not claimed that that disability has caused him to be unemployable.  The May 2015 VA examiner specifically concluded that the Veteran could do work that required less use of voice .  Consequently, further analysis of whether the service-connected disability has caused the Veteran to be unemployable is not required.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board finds that issue of entitlement to an unemployability rating has not been raised.


ORDER

Entitlement to a rating in excess of 10 percent prior to January 28, 2015, and in excess of 30 percent as of January 28, 2015, for residuals of larynx cancer is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


